DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 06/14/2021 has been considered and entered.  The response was considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.  Also, in view of the amendment, new grounds of rejections are made below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
 (d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The independent claim 1 recites mixing base oils having surface tension different greater than 1 dyne/cm such that foam tendency is increase while claims 5, 6 allow form tendency to be reduced which does not further limit the independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1 – 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Carey et al. (US 2010/0105585) or, in the alternative, under 35 U.S.C. 103 as obvious over Carey et al. (US 2010/0105585)
In regards to claims 1 – 10, Carey teaches lubricant formulation with additive package comprising at least one antiwear, at least one antioxidant, at least one rust inhibitor (antirust additive), at least one metal passivator (metal deactivator), at least one defoamant additive (abstract).  The composition is a bimodal blend comprising at least one metallocene catalyzed PAO (mPAO) [0020].  The composition comprises additive blend and amounts listed in Tables 1 & 3.  The mPAO is prepared from linear alpha olefins having C2 to C30 alkenes and can have kinematic viscosity at 100C (Kv100) of from about 1.5 cSt to about 5000 cSt [0039, 0059].
The base oil can comprise combinations of base oils such as mPAO in preferred amounts of from 35 to 60% and PAO4 and/or GTL4 in amounts of from 12 to 18% which provides Group III & IV oils as claimed, or the blends can alternatively be mPAO at from 1 to 90% with a high viscosity PAO (i.e., Kv100 of 100 cSt) at from 1 to 90% [Table 2].  The examples teaches HVI PAO’s having Kv100 of 150 cSt prepared from decene (C10 olefin) and the mPAO’s prepared from C6-18 or C10 alphaolefin having kv100 of 150 cSt [Table 5].  
Since the same oils and additives are taught in the claimed ratios, mixing of the at least two basestocks such as mPAO and PAO and/or GTL will be expected to have the same properties of the claims such as the surface tension properties, surface tension differences, foam 
It is noted that a prima facie case of either anticipation or obviousness has been established when the reference discloses all the limitations of a claim except for a property and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See also In re Best, 195 USPQ 430,433 (CCPA 1977) as to the providing of this rejection under 35 USC 103 in addition to the rejection made above under 35 USC 102.
Claims 1 – 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Wu et al. (US 2007/0000807) or, in the alternative, under 35 U.S.C. 103 as obvious over Wu et al. (US 2007/0000807)
In regards to claims 1 – 10, Wu teaches industrial lubricant and grease compositions containing high viscosity index polyalphaolefins (HVI-PAO) [0001].  The composition comprise base oil blends of HVI-PAO with PAO [0015].  The HVI-PAO are prepared from metallocene catalysts C6 to C36 alkenes and comprise carbon number ranging from C30 to C1300 thus providing the mPAO of the claim [0012, 0013 and 0026].  The composition can comprise one or more additives such as antioxidants, viscosity modifiers, pour point depressants, defoamants, etc. [0016].  Thus, while defoamants are optionally present, they are not required.  
The mPAO can be present in amounts of from 1 to 99% or from 15 to 50% or from 50 to 99% or from 50 to 90% in the composition [0036].  The additional basestock such as Groups I to V oils, i.e., Group IV (PAO) which are linear alpha olefins selected from C5 to C14 alkenes, can 
The mPAO is prepared from linear alpha olefins such as C6 to C36 alkenes and having Kv100 of from 3 to 15,000 cSt [0024, 0026].  The other basestock such as PAO prepared from C5 to C14 alphaolefins can have Kv100 of 3 to 50 cSt [0040, Tables 1 – 4].  Since the same oils and additives are taught in the claimed ratios, mixing of the at least two basestocks such as mPAO and PAO (or other Group I to V oil) will be expected to have the same properties of the claims such as the surface tension properties, surface tension differences, foam tendency and foam stability, and provides the method of blending two oils to provide the claimed properties.  
It is noted that a prima facie case of either anticipation or obviousness has been established when the reference discloses all the limitations of a claim except for a property and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See also In re Best, 195 USPQ 430,433 (CCPA 1977) as to the providing of this rejection under 35 USC 103 in addition to the rejection made above under 35 USC 102.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicants argued that Carey teaches a composition comprising a defoamant which decreases the foaming tendency while the instant claims are directed to increasing foaming tendency.  The argument is not persuasive.
The claims are directed to a method of increasing foaming tendency by mixing two basestocks.  The method is not directed to a fully formulated composition comprising other additives but to the basestocks alone.  Thus, so long as the two basestocks are mixed the claimed method of increasing forming tendency is performed.  On the contrary, claim 11 is directed to the use of the base oil blend form the method of claim 1 which is mixed with additive ingredients.  Thus, claim 11 supports the notion that the method of claim 1 is directed to base oil blends rather than the fully formulated composition that can comprise defoamants such as that of Carey.  Also, it is noted that applicants’ composition as described in the specification teaches addition of antifoaming agents to the fully formulated oils that fulfils the claimed method, thus providing support of the notion that the method is directed to blending of oils without additives [See specification 0221].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771